In an action, inter alia, to foreclose a mortgage, the plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Queens County (Hart, J.), entered December 20, 2005, as granted the motion of the defendant Elizabeth Galati to cancel a notice of pendency, and denied that branch of his cross motion which was pursuant to CFLR 6513 to extend the notice of pendency.
Ordered that the appeal is dismissed, as academic, in light of our determination on an appeal in a companion action (see Sabbatini v Galati, 43 AD3d 1136 [2007] [decided herewith]), with costs. Crane, J.P., Goldstein, Skelos and Garni, JJ., concur.